Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 01/31/2022. Claims 1-5, 13, 15-19, 27, 29-33, 35 and 41 have been amended. Claims 10-12, 24-26 and 38-40 have been canceled. Claims 1-9, 13-23, 27-37 and 41-42 are currently pending and have been addressed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2021 and 01/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment	
	Applicant has amended claim 1 and claim 35 to overcome the claim objections, therefore Examiner withdraws the claim objections.
Per Applicant’s request, the Double Patenting Rejections for pending Application No. 16/863,692 are held in abeyance.
Applicant has amended claim 15 to include “non-transitory” to overcome the 101 signal rejection. Examiner withdraws the 101 signal rejection for claim 15 and its depending claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory double patenting rejection of Application No. 16/863,692:

Claims 1, 15 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14, 20, 27 and 33 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claims 1, 15 and 29, A compensation management method, executed on a computing device, comprising: defining, via the computing device, demographic information for a target business entity; defining, via the computing device, business information for the target business entity; (16/863,692 (claims 1, 14 and 27) A compensation management method, executed on a computing device, comprising: enabling, via the computing device, a user to define a compensation plan for a performance-based employee); analyzing, via the computing device, the demographic information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity (16/863,692 (claims 1, 14 and 27) calculating, via the computing device, compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan.) enabling, via the computing device, a user to perform one or more of: a selection, a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity (16/863,692 (claims 7, 20 and 33) enabling the user to define the compensation plan for the performance-based employee by selecting the compensation plan from a plurality of available compensation plans.)

Claims 7, 21 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 17 and 30 of pending Application No. 16/863,692 (reference application).  Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 7, 21 and 35, The compensation management method of claim 6 wherein the automotive space includes one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; and an automotive parts space.(16/863,692 (claims 4, 17 and 30) The compensation management method of claim 1 wherein the performance- based employee is a performance-based employee within one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; an automotive parts space; a retail space; a healthcare space; a financial space; a manufacturing space; a hospitality space; a travel space; a pharmaceutical space; a technology space; and a real estate space).

Claims 8, 22 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 18 and 31 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 8, 22 and 36, the compensation management method of claim 1 wherein the one or more performance-based employees are one or more performance-based sellers of products. (16/863,692 (claims 5, 18 and 31) the compensation management method of claim 1 wherein the plurality of performance-based employee is a plurality of performance-based seller of products.).

Claims 9, 23 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 19 and 32 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 9, 23 and 37, The compensation management method of claim 1 wherein the one or more performance-based employees are one or more performance-based sellers of services. (16/863,692 (claims 6, 19 and 32) the compensation management method of claim 1 wherein the plurality of performance-based employee is a plurality of performance-based seller of services).

Claims 4, 18 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 15 and 28 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 4, 18 and 32, The compensation management method of claim 1 wherein defining the business information for the target business entity includes: receiving the business information from a data source (16/863,692 (claims 2, 15 and 28) The compensation management method of claim 1 wherein obtaining, via the computing device, the performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform).

Claims 14, 28 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 27 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 14, 28 and 42, The compensation management method of claim 13 wherein the one or more business metrics includes one or more: industry benchmarks; compensation as a percentage of profit; compensation as a percentage of overall sales; compensation per unit sold; quantity of units sold; hours worked; average units sold per employee; compensation per hour sold; compensation as a percentage of overall hours worked; average gross profit per unit sold; average gross profit per hour sold; and employees as a percentage of overall sales.. (16/863,692 (claims 1, 14 and 27) wherein the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-9 and 13-14 are directed to a method (i.e. a process). Claims 15-23 and 27-28 are directed to a computer program product (i.e. an article of manufacture). Claims 29-37 and 41-42 are directed to a system (i.e. a machine). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

compensation management method, comprising: defining demographic information for a target business entity; defining business information for the target business entity; and analyzing the demographic information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity, wherein the proposed compensation plan identified is based on at least the demographic information for the target business entity and the business information; and enabling a user to perform one or more of: a selection, a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss identifying a proposed compensation plan for one or more performance-based employees based on demographic information of the business, which is a clear business relations for employee compensation and one of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – computing devices, a computer program product, a computer readable medium, a processor, a computing system including a processor and memory. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components )  wherein defining the demographic information for [[a]]the target business entity includes: receiving the demographic information from a data source, (claim 3), wherein defining the demographic information for [[a]]the target business entity includes: manually defining the demographic information, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-23, 27-37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over McKeown et al. (US 2013/0006883 A1), hereinafter “McKeown”, over Ignatyev (US 2017/0236182 A1), hereinafter “Ignatyev” and in view of Stiffler et al. (US 2014/0324645 A1), hereinafter “Stiffler”.

Regarding Claim 1, McKeown teaches A compensation management method, executed on a computing device, comprising: (McKeown, Abstract, para 0008, 0080, 0180, Figure 14; para 0205 
defining, via the computing device, business information for the target business entity; [[and]] (McKeown, Fig 1, discloses a variety of businesses including banking, construction, transportation, etc. Figure 2, discloses business logic and analytics, para 0006-0007, discloses human capital model and business logic);
analyzing, via the computing device, the … information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity, wherein the proposed compensation plan identified is based on at least the … information for the target business entity and the business information; and (McKeown, Figure 2, para 0069, para 0122-0123, teaches analyzing clientele market data. McKeown, para 0080, para 0233, discloses compensation and performance in that compensation and performance attributes of employees may be queried, analyzed, or otherwise evaluated; Para 0244, discloses award or bonus processing… bonuses are conditional based on performance. The calculation may include compensation ratio derived from a salary range, job title, a bonus matrix, a set of bonus rules, and other factors such as group goals, group performance, individual performance, years of service, and the like.)
Yet McKeown does not appear to explicitly teach “enabling, via the computing device, a user to perform one or more of: a selection, a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity”.
In the same field of endeavor Stiffler teaches enabling, via the computing device, a user to perform one or more of: a selection, a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity (Stiffler, Abstract. Para 0006, discloses compensation plans, including complex and unique plans, to be easily implemented, modified, and administered. Para 0060-0061 and 0079, discloses creating highly flexible compensation plans. Para 0060, discloses a company has a need to change the compensation plan and may result in different “versions”. Examiner notes that when a user is changing the compensation plan into a different version, the user is rejecting the current compensation plan.).enabling, via the computing device, a user to perform one or more of: a selection, a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity as taught by Stiffler with the motivation to create a highly flexible compensation plan in a user-friendly and business-oriented way and is able to represent, process and manage the organization’s compensation plan and allow for changes (Stiffler, para 0060-0061).
Yet McKeown does not appear to explicitly teach “defining, via the computing device, demographic information for a target business entity”.	In the same field of endeavor Ignatyev teaches defining, via the computing device, demographic information for a target business entity (Ignatyev, Abstract, Figures 1 and 4, para 0012 teaches determining one or more demographic characteristics of a user/customer. Ignatyev, para 0047, teaches business demographics such as age, income, ethnicity nationality, highest level of education, and languages spoken of customers. Para 0048, discloses ethnic/nationality characteristics are found sometimes with the addition of accessing a supplementary database (e.g., local, state, or Federal United States census data, other country census data, etc.) via APIs or alternatively, one or more relevant database(s) may be maintained by a merchant or user for use in direct data mining task.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference McKeown with defining, via the computing device, demographic information for a target business entity as taught by Ignatyev with the benefit for determining one or more demographic characteristics of a user/customer of the business (Ignatyev, para 0012). The McKeown invention, now incorporating the Stiffler and Ignatyev invention, has all the limitations of claim 1.

Regarding Claim 2, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 1, and McKeown further teaches wherein defining the demographic information for the target business entity includes: receiving the demographic information from a data source (McKeown, Figure 3, element 302 discloses raw business data, Figure 

Regarding Claim 3, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 1, and McKeown further teaches wherein defining the demographic information for the target business entity includes: manually defining the demographic information (McKeown, Figure 3, element 302 discloses raw business data, Figure 1 and para 0069, discloses database update with enterprise business data, para 0069, discloses the platform may include or be associated with one or more databases that may provide persistence of data and access to input data; input file processing. Further, Ignatyev, para 0048, para 0055, discloses systems that permit web-based access to business information thereby allowing a user to view, enter, or modify business information).

Regarding Claim 4, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 1, and McKeown further teaches wherein defining the business information for the target business entity includes: receiving the business information from a data source (McKeown, Figure 3, element 302 discloses raw business data, Figure 1 and para 0069, discloses database update with enterprise business data, para 0069, discloses the platform may include or be associated with one or more databases that may provide persistence of data and access to input data. Further, Ignatyev, para 0048, discloses using data obtained from census data).

Regarding Claim 5, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 1, and McKeown further teaches wherein defining the business information for the target business entity includes: manually defining the business information (McKeown, Figure 3, element 302 discloses raw business data, Figure 1 and para 0069, discloses database update with enterprise business data, para 0069, discloses the platform may include or be associated with one or more databases that may provide persistence of data and access to input 

Regarding Claim 6, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 1, and McKeown further teaches wherein the target business entity is a business entity in the automotive space (McKeown, para 0195, discloses multi-national ownership (e.g. Daimler Chrysler)).

Regarding Claim 7, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 6, and McKeown further teaches wherein the automotive space includes one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; and an automotive parts space (McKeown, para 0195, discloses  multi-national ownership (e.g. Daimler Chrysler)).

Regarding Claim 8, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 1, and McKeown further teaches wherein the one or more performance-based employees are one or more performance-based sellers of products (McKeown, para 0152, discloses sales per employee. Para 0069, discloses technologies, food, beverage, and tobacco businesses, health care, hotel service, travel and leisure services, insurance, materials, oil and gas production and distribution, retailing, and more.).

Regarding Claim 9, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 1, and McKeown further teaches wherein the one or more performance-based employees are one or more performance-based sellers of services (McKeown, para 0152, discloses sales per employee. Para 0069, discloses technologies, food, beverage, 

Regarding Claim 13, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 1, and McKeown further teaches wherein analyzing, via the computing device, the demographic information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity includes: identifying one or more comparable business entities having similar demographic information and the business information; (McKeown, para 0012, discloses compare items contained in the received information with domain model information. Ignatyev, para 0084, discloses comparisons to a set of products or services typically purchased by those having the specific demographic characteristic, ethnicity, etc.);
identifying one or more business metrics for the one or more comparable business entities; and (McKeown, para 0123, para 0152, discloses the ‘Corporate Work’ may encompass work-flow activities with regard to the entire organization; including employee performance trends, company plans and budget compliance indicators, goal achievement progress indicators; sales per employee ratios or workforce productivity ratios.)
identifying a proposed compensation plan for the one or more performance-based employees of the target business entity that is based, at least in part, upon the one or more business metrics (McKeown, Abstract, discloses compensation plan based on performance measurement and organizational success).

Regarding Claim 14, McKeown, now incorporating Stiffler and Ignatyev, teaches the compensation management method of claim 13, and McKeown further teaches wherein the one or more business metrics includes one or more: industry benchmarks; compensation as a percentage of profit; compensation as a percentage of overall sales; compensation per unit sold; quantity of units sold; hours worked; average units sold per employee; compensation per hour sold; compensation as a percentage of overall hours worked; average gross profit per unit sold; average gross profit per hour sold; and employees as a percentage of overall sales (McKeown, para 0123, discloses performance metrics and usage patterns. Para 0152, discloses the ‘Corporate Work’ may encompass work-flow activities with regard to the entire organization; including employee performance trends, company plans and budget compliance indicators, goal achievement progress indicators… may provide the invoice status of all projects; sales per employee ratios or workforce productivity ratios may be provided by this service for assessing the overall productivity of the organization.)

Regarding Claim 15, McKeown teaches A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:Appl. No.: 16/863,724Page 5 of 20 (McKeown, Abstract, para 0008, 0080, 0180, Figure 14; para 0205 discloses human resource management platform include business applications such as performance driven compensation; para 0071, 0073-0074, 0251 discloses computing system);Response Dated: January 31, 2022 
defining, via the computing device, business information for the target business entity; [[and]] (McKeown, Fig 1, discloses a variety of businesses including banking, construction, transportation, etc. Figure 2, discloses business logic and analytics, para 0006-0007, discloses human capital model and business logic);
analyzing, via the computing device, the information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity, wherein the proposed compensation plan identified is based on at least the information for the target business entity and the business information, and (McKeown, Figure 2, para 0069, para 0122-0123, teaches analyzing clientele market data. McKeown, para 0080, para 0233, discloses compensation and performance in that compensation and performance attributes of employees may be queried, analyzed, or otherwise evaluated; Para 0244, discloses award or bonus processing… bonuses are conditional based on performance. The calculation may include compensation ratio derived from a salary range, job title, a bonus matrix, a set of bonus rules, and other factors such as group goals, group performance, individual performance, years of service, and the like.)
 “enabling, via the computing device, a user to perform one or more of: a selection, a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity.”
In the same field of endeavor Stiffler teaches enabling, via the computing device, a user to perform one or more of: a selection, a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity (Stiffler, Abstract. Para 0006, discloses compensation plans, including complex and unique plans, to be easily implemented, modified, and administered. Para 0060-0061 and 0079, discloses creating highly flexible compensation plans. Para 0060, discloses a company has a need to change the compensation plan and may result in different “versions”. Examiner notes that when a user is changing the compensation plan into a different version, the user is rejecting the current compensation plan.).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference McKeown with enabling, via the computing device, a user to perform one or more of: a selection, a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity as taught by Stiffler with the motivation to create a highly flexible compensation plan in a user-friendly and business-oriented way and is able to represent, process and manage the organization’s compensation plan and allow for changes (Stiffler, para 0060-0061).
Yet McKeown does not appear to explicitly teach “defining, via a computing device, demographic information for a target business entity”.	In the same field of endeavor Ignatyev teaches defining, via a computing device, demographic information for a target business entity (Ignatyev, Abstract, Figures 1 and 4, para 0012 teaches determining one or more demographic characteristics of a user/customer. Ignatyev, para 0047, teaches business demographics such as age, income, ethnicity nationality, highest level of education, and languages spoken of customers. Para 0048, discloses ethnic/nationality characteristics are found sometimes with the addition of accessing a supplementary database (e.g., local, state, or Federal United States census data, other country census data, etc.) via APIs or alternatively, one or more relevant defining, via the computing device, demographic information for a target business entity as taught by Ignatyev with the benefit for determining one or more demographic characteristics of a user/customer of the business (Ignatyev, para 0012). The McKeown invention, now incorporating the Stiffler and Ignatyev invention, has all the limitations of claim 15.

Regarding Claim 29, McKeown teaches A computing system including a processor and memory configured to perform operations comprising: (McKeown, Abstract, para 0008, 0080, 0180, Figure 14; para 0205 discloses human resource management platform include business applications such as performance driven compensation; para 0071, 0073-0074, 0251 discloses computing system);	defining, via the computing device, business information for the target business entity; [[and]] (McKeown, Fig 1, discloses a variety of businesses including banking, construction, transportation, etc. Figure 2, discloses business logic and analytics, para 0006-0007, discloses human capital model and business logic);
analyzing, via the computing device, the information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity, wherein the proposed compensation plan identified is based on at least the information for the target business entity and the business information; and (McKeown, Figure 2, para 0069, para 0122-0123, teaches analyzing clientele market data. McKeown, para 0080, para 0233, discloses compensation and performance in that compensation and performance attributes of employees may be queried, analyzed, or otherwise evaluated; Para 0244, discloses award or bonus processing… bonuses are conditional based on performance. The calculation may include compensation ratio derived from a salary range, job title, a bonus matrix, a set of bonus rules, and other factors such as group goals, group performance, individual performance, years of service, and the like.)
Yet McKeown does not appear to explicitly teach “enabling, via the computing device, a user to perform one or more of: a selection, Appl. No.: 16/863,724Page 8 of 20 Response Dated: January 31, 2022a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity.”
In the same field of endeavor Stiffler teaches enabling, via the computing device, a user to perform one or more of: a selection, Appl. No.: 16/863,724Page 8 of 20 Response Dated: January 31, 2022a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity (Stiffler, Abstract. Para 0006, discloses compensation plans, including complex and unique plans, to be easily implemented, modified, and administered. Para 0060-0061 and 0079, discloses creating highly flexible compensation plans. Para 0060, discloses a company has a need to change the compensation plan and may result in different “versions”. Examiner notes that when a user is changing the compensation plan into a different version, the user is rejecting the current compensation plan.).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference McKeown with enabling, via the computing device, a user to perform one or more of: a selection, Appl. No.: 16/863,724Page 8 of 20 Response Dated: January 31, 2022a rejection and a modification of the proposed compensation plan for the one or more performance-based employees of the target business entity as taught by Stiffler with the motivation to create a highly flexible compensation plan in a user-friendly and business-oriented way and is able to represent, process and manage the organization’s compensation plan and allow for changes (Stiffler, para 0060-0061).
Yet McKeown does not appear to explicitly teach “defining, via a computing device, demographic information for a target business entity”.	In the same field of endeavor Ignatyev teaches defining, via a computing device, demographic information for a target business entity (Ignatyev, Abstract, Figures 1 and 4, para 0012 teaches determining one or more demographic characteristics of a user/customer. Ignatyev, para 0047, teaches business demographics such as age, income, ethnicity nationality, highest level of education, and languages spoken of customers. Para 0048, discloses ethnic/nationality characteristics are found sometimes with the addition of accessing a supplementary database (e.g., local, state, or Federal United States census data, other country census data, etc.) via APIs or alternatively, one or more relevant database(s) may be maintained by a merchant or user for use in direct data mining task.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the defining, via the computing device, demographic information for a target business entity as taught by Ignatyev with the benefit for determining one or more demographic characteristics of a user/customer of the business (Ignatyev, para 0012). The McKeown invention, now incorporating the Stiffler and Ignatyev invention, has all the limitations of claim 29.

Regarding Claims 16 and 30, the claims recite analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claims 17 and 31, the claims recite analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claims 18 and 32, the claims recite analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claims 19 and 33, the claims recite analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claims 20 and 34, the claims recite analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claims 21 and 35, the claims recite analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claims 22 and 36, the claims recite analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claims 23 and 37, the claims recite analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Regarding Claims 27 and 41, the claims recite analogous limitations to claim 13 above, and is therefore rejected on the same premise.
Regarding Claims 28 and 42, the claims recite analogous limitations to claim 14 above, and is therefore rejected on the same premise.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Ho et al. US 11,087,412 B1 – Intelligent Compensation Management. Discussing a service provider may receive job requisition compensation information and/or point of sale (POS) transaction information from a plurality of merchant devices associated with a plurality of merchants. The service provider may categorize the plurality of merchants according to the types of employees employed by the respective merchants, and may further categorize the merchants according to the locations at which they conduct business. The service provider may subsequently determine a compensation recommendation or other compensation information for a particular job requisition offered by a particular merchant. The service provider may further provide instructions to cause a merchant device of the particular merchant to present compensation information within a user interface so as to enable the merchant to view and intelligently adjust compensation for a particular employee. … the payroll information may be personalized for the particular employee base desired by the particular merchant. For instance, the payroll determination component may determine, from the employee profiles, a subset of the employee profiles that share one or more common characteristics desired by the first merchant. For example, the subset may be selected based on one or more common demographic characteristics, such as: employee location, employee education; employee occupation; employee certifications, employee memberships in associations, and so forth
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention. 
Response to Arguments
Applicants arguments filed on 01/31/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

	Applicant presented the following remarks: “Applicant respectfully submits that, even to any extent that the claimed invention may implicate an abstract idea, as amended herein any such abstract idea is incorporated into a practical application. For example, as amended the claimed invention is directed to substantially more than simply applying an abstract idea. For example, as amended the claimed invention includes "analyzing, via the computing device, the demographic information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity, wherein the proposed compensation plan identified is based on at least the demographic information for the target business entity and the business information," and "enabling, via the computing device, a user to perform one or more of: a selection, a rejection and a modification the proposed compensation plan for the one or more performance-based employees of the target business entity."… As can be seen from at least above, the combination of elements recited by the claims amount to more than simply business relations and/or method of organizing human activity, and amount to an inventive concept.”

Examiner respectfully disagrees. 	With respect to integration of the abstract idea into a practical application, the computing device claimed and computing elements (a computer program product, a computer readable medium, a processor and memory) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the claims and specification at a high level of generality. See Applicants Spec, para 0009 and para 0025. Examiner fails to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on 
Further, the Examiner asserts that each limitation individually and in combination has been considered and when considered as a whole and individually the claims do not recite any additional elements that amount to a practical application of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore, the claims fail to recite more than merely the abstract idea and as such the rejections have been maintained.

Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejections in light of the most recent claim amendments and maintains the 103 rejections. With respect to Applicants arguments, these arguments have been given due consideration, but Examiner respectfully finds them unpersuasive.

Applicant presented the following remarks: “As shown above in at least the cited portions of McKeown, the combination of McKeown and Ignatyev is not understood to, and has not been asserted to, teach, disclose, or even suggest "analyzing, via the computing device, the demographic information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity, wherein the proposed compensation plan identified is based on at least the demographic information for the target business entity and the business information," as recited in at least claim 1. But rather Ignatyev is understood disclose recommending products or services with data obtained from eCommerce or in-store purchases and not "analyzing, via the computing device, the demographic information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity, wherein the proposed compensation plan identified is based on at least the demographic information for the target business entity and the business information," as recited in at least claim 1.”


Primary reference McKeown is used to teach compensation plans for employees (See at least McKeown, para 0080 and para 0233) and the Ignatyev reference teaches business demographics such as age, income, ethnicity nationality, highest level of education, and languages spoken of customers (See at least Ignatyev, para 0012 and 0047). The combination of McKeown and Ignatyev teaches the limitation 
"analyzing, via the computing device, the demographic information and the business information to identify a proposed compensation plan for one or more performance-based employees of the target business entity, wherein the proposed compensation plan identified is based on at least the demographic information for the target business entity and the business information,” as explained above. Therefore, Applicants remarks are found unpersuasive and Examiner maintains the rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yaskin et al. US 8,265,968 B2 – discussing method and system for academic curriculum 
Otto et al. US 2009/0138342 A2 – discussing compensation method for employees
Yacobi et al. US 2016/0104184 A1 – discussing an incentives platform receives information about business processes from a plurality of businesses. The information includes specific performance information for employees of each of the businesses. Each business may use the platform to tailor an incentives program for its employees, where employees receive 
Troyer US 2003/0050830 A1 – discussing evaluating performance of automotive collision repair shop.
Evans US 2012/0284036 A1 – discussing para 0014, the processor is coupled to at least one of a local area network, a wide area network, a metropolitan area network, an intranet, or the Internet. In the preferred embodiment, the business transactions include at least one of products sold, quantity of product sold, pricing of the product, product discounts, products advertised, in which form products were advertised, which products sold were advertised, margins, website traffic, user profile, customer information, statistical data, historical data, transactional data, demographics, analytics, which ads were viewed online, which products were added to a shopping list, shopping cart, or purchased, inventory levels, age and quantities, competitive information, management criteria, manufacturing details, distributor information, industry trends, human resources, accounting, payroll, purchasing, insurance, printing, mailing, delivery, research and development, training, production, promotions, sales and marketing. Para 0016, discloses ice comparison, inventory level, expense, sales by customer type, profile or demographic, online sales by demographic, sales of promotional priced items, sales compared to competition, product manufactured, warehoused, distributed or shipped by region, state, or other statistic, analytic or demographic. Para 0021, discloses The at least one report preferably contains at least one of retail sales by location, wholesaler, distributor, retailer, region, state, at large or other demographic area, price comparison, inventory level, expense, sales by customer type, profile or demographic, online sales by demographic, sales of promotional priced items, sales compared to competition, product manufactured, warehoused, distributed or shipped by region, state, or other statistic, analytic or demographic.

THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                                  /SANGEETA BAHL/Primary Examiner, Art Unit 3629